UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENTINVESTMENT COMPANIES Investment Company Act file number: 811-22050 Exact name of registrant as specified in charter:Delaware Enhanced Global Dividend and Income Fund Address of principal executive offices:2005 Market StreetPhiladelphia, PA 19103 Name and address of agent for service:David F. Connor, Esq.2005 Market StreetPhiladelphia, PA 19103 Registrant’s telephone number, including area code: (800) 523-1918 Date of fiscal year end: November 30 Date of reporting period: May 31, 2010 Item 1. Reports to Stockholders Semiannual Report DelawareEnhanced Global Dividend and Income Fund May31, 2010 The figures in the semiannual report for Delaware Enhanced Global Dividend and Income Fund represent past results, which are not a guarantee of future results. A rise or fall in interest rates can have a significant impact on bond prices. Funds that invest in bonds can lose their value as interest rates rise. Closed-end fund Table of contents > Security type and country allocations 1 > Statement of net assets 3 > Statement of operations 19 > Statements of changes in net assets 20 > Statement of cash flows 21 > Financial highlights 22 > Notes to financial statements 23 > Other Fund information 30 > About the organization 33 Unless otherwise noted, views expressed herein are current as of May 31, 2010 and are subject to change. Funds are not FDIC insured and are not guaranteed. It is possible to lose the principal amount invested. Mutual fund advisory services are provided by Delaware Management Company, a series of Delaware Management Business Trust, which is a registered investment advisor. Delaware Investments, a member of Macquarie Group, refers to Delaware Management Holdings, Inc. and its subsidiaries. Macquarie Group refers to Macquarie Group Limited and its subsidiaries and affiliates worldwide. Investments in Delaware Enhanced Global Dividend and Income Fund are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (Macquarie Group), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Fund, the repayment of capital from the Fund, or any particular rate of return. © 2010 Delaware Management Holdings, Inc. All third-party trademarks cited are the property of their respective owners. Security type and country allocations Delaware Enhanced Global Dividend and Income FundAs of May 31, Sector designations may be different than the sector designations presented in other Fund materials. The sector designations may represent the investment manager’s internal sector classifications, which may result in the sector designations for one fund being different than another fund’s sector designations. Percentage Security Type of Net Assets Common Stock 51.50 % Consumer Discretionary 7.87 % Consumer Staples 4.45 % Diversified REITs 1.10 % Energy 4.54 % Financials 7.41 % Health Care 4.00 % Health Care REITs 0.13 % Industrial REITs 0.39 % Industrials 6.66 % Information Technology 4.86 % Malls REITs 0.47 % Manufactured Housing REITs 0.08 % Materials 2.80 % Mortgage REITs 0.10 % Multifamily REITs 0.12 % Office REITs 0.48 % Real Estate Management & Development 0.38 % Shopping Center REITs 0.55 % Single Tenant REITs 0.14 % Telecommunications 2.37 % Utilities 2.60 % Convertible Preferred Stock 1.25 % Agency Collateralized Mortgage Obligations 0.34 % Agency Mortgage-Backed Securities 2.33 % Commercial Mortgage-Backed Securities 2.53 % Convertible Bonds 10.78 % Aerospace & Defense 0.33 % Automobiles & Automotive Parts 0.21 % Banking, Finance & Insurance 0.40 % Basic Materials 1.24 % Building & Materials 0.06 % Computers & Technology 2.18 % Energy 0.66 % Health Care & Pharmaceuticals 1.94 % Leisure, Lodging & Entertainment 0.70 % Real Estate 0.48 % Telecommunications 2.36 % Transportation 0.22 % Corporate Bonds 31.44 % Banking 1.87 % Basic Industry 3.14 % Brokerage 1.05 % Capital Goods 1.87 % Consumer Cyclical 2.20 % Consumer Non-Cyclical 1.74 % Energy 6.47 % Finance & Investments 1.25 % Media 2.39 % Real Estate 0.15 % Services Cyclical 1.96 % Services Non-Cyclical 1.60 % Technology 0.79 % Telecommunications 3.63 % Utilities 1.33 % Non-Agency Asset-Backed Securities 0.43 % Non-Agency Collateralized Mortgage Obligations 0.38 % Senior Secured Loans 0.45 % Sovereign Debt 6.69 % Supranational Banks 4.46 % U.S. Treasury Obligations 0.35 % Leveraged Non-Recourse Security 0.00 % Exchange Traded Fund 0.01 % Preferred Stock 0.25 % Residual Interest Trust Certificate 0.00 % Right 0.04 % Discount Note 7.44 % Securities Lending Collateral 10.23 % Total Value of Securities 130.90 % Obligation to Return Securities Lending Collateral (10.45 %) Borrowing Under Line of Credit (26.68 %) Receivables and Other Assets Net of Liabilities 6.23 % Total Net Assets 100.00 % (continues) 1 Security type and country allocations Delaware Enhanced Global Dividend and Income Fund Percentage Country of Net Assets Australia 1.43 % Austria 0.07 % Barbados 1.33 % Bermuda 1.09 % Brazil 1.26 % Canada 3.65 % Cayman Islands 0.96 % China 0.52 % Colombia 0.38 % Finland 0.44 % France 4.43 % Germany 1.53 % Hong Kong 2.42 % Indonesia 2.92 % Italy 1.46 % Japan 3.09 % Liberia 0.08 % Luxembourg 4.75 % Marshall Islands 0.10 % Mexico 0.56 % Netherlands 2.15 % Pakistan 1.20 % Republic of Korea 0.45 % Singapore 0.81 % Supranational 4.46 % South Africa 0.52 % Spain 0.57 % Sweden 0.79 % Switzerland 0.37 % Taiwan 1.00 % United Kingdom 2.00 % United States 66.44 % Total 113.23 % The percentage of net assets exceeds 100% because the Fund utilizes a line of credit with The Bank of New York Mellon, as described in note 7 in “Note to financial statements.” The Fund utilizes leveraging techniques in an attempt to obtain a higher return for the Fund. There is no assurance that the Fund will achieve its investment objectives through the use of such techniques. 2 Statement of net assets Delaware Enhanced Global Dividend and Income
